Evans, J.
A bill of exceptions must be filed, within fifteen, days from the date of the certificate of the judge, in the clerk’s office of the court whose judgment is sought to be reviewed. The Penal Code, § 1075, providing for fast bill of exceptions in criminal cases, while making no reference to the filing, does not alter or amend the general law (Civil Code, § 5554) as to the filing and time of filing of the bill of exceptions. It appearing that the bill of exceptions in this case was not filed within fifteen days from the date of the certifi*138cate of the judge, a motion to dismiss the writ of error on this ground must he granted. Greer v. Prator, 59 Ga. 881; Vickers v. Sanders, 106 Ga. 265; Miller v. Blitch, 74 Ga. 361.
Submitted April 21,
Decided May 10, 1904.
Motion to. dismiss the writ of error.
G. L. Redman, for plaintiff in error.
O. H. B. Bloodworth, solicitor-general, contra.

Writ of error dismissed.


All the Justices concur.